Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 U.S.C. § 112
In accordance with 35 U.S.C. 112, second paragraph, the specification and with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as the invention.
 	Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Claims 1 and 9 are unclear. Specifically, a “reverse calibration” is unclear. Is the claim implying that there is a reverse calibration in a positioning system? A clear definition or a figure/s clearly showing the reverse calibration is required. The claim is so unclear, Examiner cannot make a reasonable attempt to search prior art. Therefore, for the purpose of examination, Examiner reads the limitation as “a calibrator”. 
The remaining claims are rejected due to their dependency.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1, 2, 4 - 6, 9 - 12 and 14 are rejected under 35 USC 103 as being unpatentable over Visser et al (US PGPUB 2012/0224456 A1; hereinafter "Visser"), in view of Werb et al (US 6,700,533 B1; hereinafter "Werb"). 
Regarding Claim 1; Visser teaches a positioning system [paragraph 0091], comprising a calibrator, an ultrasound generating unit (figure 6a and 29 also see paragraphs 0070 – 0072 and 0147) and a device (audio sensing device) being positioned [paragraph 0091]; the ultrasound generating unit (figures 6 and 29) comprising at least three ultrasound generators (figures 6 and 29) and a processor (figures 33A and 33B a processor of device D100 also see paragraph 0165 and 0166), wherein
The at least three ultrasound generators in a field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146); 
 the processor (figures 33A and 33B), configured to generate a carrier signal [paragraph 0183, “The program or code segments can be stored in a processor-readable storage medium or transmitted by a computer data signal embodied in a carrier wave over a transmission medium or communication link”], multiply the carrier signal with a spread-spectrum pseudo-random code (figures 22B and 37 also see paragraphs 0125 and 0139) to obtain an ultrasonic ranging signal (figures 1C and 22 also see paragraphs 0094 and 0125), control each of the at least three ultrasound generators to respectively emit the ultrasonic ranging signal (figures 2B and 15 also see paragraphs 0099 and 0105), and respectively extract acoustic characteristic parameter of ultrasonic ranging signal emitted by each ultrasound generator (figure 16B also see paragraphs 0115 and 0158);
 the device being positioned [paragraph 0091], configured to respectively capture ultrasonic ranging signals emitted by each ultrasound generator [see paragraphs 0093, 0094 and 0110], 
Visser does not explicitly teach, the calibrator is configured to respectively calibrate relative coordinates of the ultrasound generators. 
However, Werb teaches, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of ultrasound generators (figure 2 also see Col. 4 lines 1 - 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Werb’s calibration within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces. 
Regarding Claim 2; Visser teaches, wherein comprising:
 A level module [see paragraph 0153 and claim 7], configured to maintain level during a process [see paragraph 0178];
 a distance measuring module (figures 2B and 15B also see paragraphs 0104 and 0105), configured to measure a distance between a placement point and a measured point [paragraphs 0092 and 0098], wherein the measured point includes a point and a reference point [see paragraphs 0080 and 0102], wherein the reference point [paragraph 0080] includes a coordinate origin [paragraphs 0175 and 0188] of the site coordinate system [see paragraph 0108] and a predetermined point on an axis of the site coordinate system (figure 2B also see paragraph 0101), the point includes arrangement point of each ultrasound generator (figures 2A and 11 – 14 also see paragraph 0124);
 an angle measuring module, configured to measure azimuth angle and pitch angle of the measured point relative to the placement point (figures 23A and 23B also see paragraph 0130);
 a signal processor [see paragraph 0182, “a digital signal processor (DSP)”], configured to calculate relative coordinates of the predetermined point in the site coordinate system based on a distance between the coordinate origin and the placement point (figures 2B, 8 and 9, also see paragraph 0099, “T300 calculates an estimate of a direction of arrival of an audio-frequency component of a multichannel signal”), an azimuth angle of the coordinate origin relative to the placement point, a pitch angle of the coordinate origin relative to the placement point (figures 23A and 23B, also see paragraph 0130), a distance between the predetermined point and the placement point, an azimuth angle of the predetermined point relative to the placement point and a pitch angle of the predetermined point relative to the placement point [see paragraphs 0101 and 0126], calculate relative coordinates of the point in the 
Visser does not explicitly teach, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated. 
However, Werb teaches, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated (figure 2 also see Col. 4 lines 1 - 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention
 To use Werb’s calibration within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces. 
Regarding Claim 4; Visser does not explicitly teach, wherein the spread-spectrum pseudo-random code is an m-sequence or a pseudo-random sequence derived from m-sequence; or
 The spread-spectrum pseudo-random code is obtained based on the following steps: configuring m sequence of length (2n-1), where n is a positive integer; extending the m sequence of length (2n-1) to m sequence of length 2n;
 Generating M sequence based on m sequence of length 2n, M=FFT (1-2m), where FFT is fast Fourier transform function;
 Generating a M' sequence of length 2n based on the M sequence according to a

    PNG
    media_image1.png
    69
    630
    media_image1.png
    Greyscale
 
Is an absolute value function;
 Performing an inverse fast Fourier transform on the M' sequence of length 2n to generate an m' sequence as the spread-spectrum pseudo-random.
However, Werb teaches in (figure 1 also see Col. 1 lines 45 - 50) wherein the spread-spectrum pseudo-random code is an m-sequence or a pseudo-random sequence derived from m-sequence; or
 The spread-spectrum pseudo-random code is obtained based on the following steps: configuring m sequence of length (2n-1), where n is a positive integer; extending the m sequence of length (2n-1) to m sequence of length 2n;
n, M=FFT (1-2m), where FFT is fast Fourier transform function;
 Generating a M' sequence of length 2n based on the M sequence according to a

    PNG
    media_image1.png
    69
    630
    media_image1.png
    Greyscale
 
Is an absolute value function;
 Performing an inverse fast Fourier transform on the M' sequence of length 2n to generate an m' sequence as the spread-spectrum pseudo-random.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention
 To use Werb’s spread - Spectrum within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces.
 Further, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the well-known equation and vary the components to achieve a desirable quality factor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding Claim 5; Visser teaches in (figure 37 also see paragraphs 0073 and 0128),  
Wherein the ultrasound generating unit and the device being positioned are configured in a same device to collectively constitute a single-ended system; or
 Wherein the ultrasound generating unit and the device being positioned are configured in different devices to collectively constitute a double-ended system.
Regarding Claim 6; Visser teaches in, wherein determining the ultrasonic delay time comprises:
 converting the length [paragraph 0060] of the ultrasonic ranging signal captured by the device being positioned to the same as the length of the ultrasonic ranging signal emitted by the ultrasound generator [see paragraphs 0163 and 0164], by up sampling or down sampling (figure 28A also see paragraph 0145); 
performing a cross-correlation operation based on the ultrasonic ranging signal emitted by the ultrasound generator and the length-converted ultrasonic ranging signal to obtain a cross-correlation sequence [see paragraphs 0074 and 0079];
 Finding a position corresponding to a maximum correlation value in the cross-correlation sequence [see paragraphs 0138 and 0149];
 calculating the ultrasonic delay time (figures 8A-8D also see paragraphs 0083 and 0086) based on the position corresponding to the maximum correlation value in the cross-correlation sequence, the 
 Regarding Claim 9; Visser teaches a positioning method [paragraph 0091], an ultrasound generating unit (figure 6a and 29 also see paragraphs 0070 – 0072 and 0147) and a device being positioned [paragraph 0091]; the ultrasound generating unit (figures 6 and 29) comprising at least three ultrasound generators (figures 6 and 29) and a processor (figures 33A and 33B a processor of device D100 also see paragraph 0165 and 0166), the method comprising; 
Enabling the at least three ultrasound generators in a field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146); 
 Enabling the processor (figures 33A and 33B), to generate a carrier signal [paragraph 0183, “The program or code segments can be stored in a processor-readable storage medium or transmitted by a computer data signal embodied in a carrier wave over a transmission medium or communication link”], multiply the carrier signal with a spread-spectrum pseudo-random code (figures 22B and 37 also see paragraphs 0125 and 0139) to obtain an ultrasonic ranging signal (figures 1C and 22 also see paragraphs 0094 and 0125), control each of the at least three ultrasound generators to respectively emit the ultrasonic ranging signal (figures 2B and 15 also see paragraphs 0099 and 0105), and respectively extract acoustic characteristic parameter of the each ultrasonic ranging signal emitted by each ultrasound generator (figure 16B also see paragraphs 0115 and 0158);
Enabling the device being positioned [paragraph 0091], to respectively capture ultrasonic ranging signals emitted by each ultrasound generator [see paragraphs 0093, 0094 and 0110], respectively extract acoustic characteristic parameter of each of the captured ultrasonic ranging signals [see paragraphs 0093, 0094 and 0110], respectively determine an ultrasonic delay time of each ultrasonic ranging signal [see paragraphs 0080 and 0086] based on the acoustic characteristic parameter of ultrasonic ranging signal emitted by each ultrasound generator and the acoustic characteristic parameter of the captured corresponding ultrasonic ranging signal (Figure 16B also see paragraph 0113, 0115 0121), calculate relative coordinates of the device being positioned in the field coordinate system based on at least three ultrasonic delay times and relative coordinates of the at least three ultrasound generators in the field coordinate system (figures 2B and 29B also see paragraphs 0099 and 0148).
Visser does not explicitly teach, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated. 
However, Werb teaches, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated (figure 2 also see Col. 4 lines 1 - 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Werb’s calibration within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces. 
Regarding Claim 10; Visser teaches, wherein the enabling the respectively relative coordinates of the at least three ultrasound generators in a field coordinate system comprising: 
measuring a distance between a placement point and a measured point [paragraphs 0092 and 0098], azimuth angle of the measured point relative to the placement point and pitch angle of the measured point relative to placement point (figures 23A and 23B, also see paragraph 0130), wherein the measured point includes a point and a reference point [see paragraphs 0080 and 0102], wherein the reference point [paragraph 0080] includes a coordinate origin [paragraphs 0175 and 0188] of the site coordinate system [see paragraph 0108] and a predetermined point on an axis of the site coordinate system (figure 2B also see paragraph 0101), the point includes arrangement point of each ultrasound generator (figures 2A and 11 – 14 also see paragraph 0124); 
 calculating relative coordinates of the predetermined point in the site coordinate system based on a distance between the coordinate origin and the placement point (figure 2B also see paragraph 0101), an azimuth angle of the coordinate origin relative to the placement point, a pitch angle of the coordinate origin relative to the placement point (figures 23A and 23B also see paragraph 0130), a distance between the predetermined point and the placement point, an azimuth angle of the predetermined point relative to the placement point and a pitch angle of the predetermined point relative to the placement point [see paragraphs 0101 and 0126]; calculating relative coordinates of the point in the site coordinate system based on relative coordinates of the predetermined point in the site coordinate system [see paragraphs 0079 and 0086], the distance between the coordinate origin and the placement point, the azimuth angle of the coordinate origin relative to the placement point [see paragraph 01130], the pitch angle of the coordinate origin relative to the placement point [paragraph 0130], the distance between the predetermined point and the placement point, the azimuth angle of the predetermined point relative to the placement point (figure 33 also see paragraph 0165), the pitch angle of the predetermined point relative to the placement point, the distance between the point and the placement point [paragraphs 0065 and 0081], the azimuth angle of the point relative to the placement point and the pitch angle of the point relative to the placement point [see paragraphs 0078 and 0130].
Visser does not explicitly teach, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated. 
However, Werb teaches, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated (figure 2 also see Col. 4 lines 1 - 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention
To use Werb’s calibration within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces. 
Regarding Claim 11; Visser does not explicitly teach, wherein the spread-spectrum pseudo-random code is an m-sequence or a pseudo-random sequence derived from m-sequence; or
 The spread-spectrum pseudo-random code is obtained based on the following steps:
n-1), where n is a positive integer;
 Extending the m sequence of length (2n-1) to m sequence of length 2n;
 Generating M sequence based on m sequence of length 2n, M=FFT (1-2m), where FFT is fast Fourier transform function; 
Generating a M' sequence of length 2n based on the M sequence according to a 

    PNG
    media_image2.png
    81
    633
    media_image2.png
    Greyscale
 
Is an absolute value function;
 Performing an inverse fast Fourier transform on the M' sequence of length 2n to generate an m' sequence as the spread-spectrum pseudo-random.
 However, Werb teaches in (figure 1 also see Col. 1 lines 45 - 50) wherein the spread-spectrum pseudo-random code is an m-sequence or a pseudo-random sequence derived from m-sequence; or
 The spread-spectrum pseudo-random code is obtained based on the following steps: configuring m sequence of length (2n-1), where n is a positive integer; extending the m sequence of length (2n-1) to m sequence of length 2n;
 Generating M sequence based on m sequence of length 2n, M=FFT (1-2m), where FFT is fast Fourier transform function;
 Generating a M' sequence of length 2n based on the M sequence according to a

    PNG
    media_image1.png
    69
    630
    media_image1.png
    Greyscale
 
Is an absolute value function;
 Performing an inverse fast Fourier transform on the M' sequence of length 2n to generate an m' sequence as the spread-spectrum pseudo-random.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention
 To use Werb’s spread - Spectrum within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces.
 Regarding Claim 12; Visser teaches in, wherein determining the ultrasonic delay time comprises:
 converting the length [paragraph 0060] of the ultrasonic ranging signal captured by the device being positioned to the same as the length of the ultrasonic ranging signal emitted by the ultrasound generator [see paragraphs 0163 and 0164], by up sampling or down sampling (figure 28A also see paragraph 0145); 

 Finding a position corresponding to a maximum correlation value in the cross-correlation sequence [see paragraphs 0138 and 0149];
 calculating the ultrasonic delay time (figures 8A-8D also see paragraphs 0083 and 0086) based on the position corresponding to the maximum correlation value in the cross-correlation sequence, the acoustic characteristic parameter of the ultrasonic ranging signal emitted by ultrasound generator, and the acoustic characteristic parameter of the captured ultrasonic ranging signal [see paragraphs 0093 - 0095].
 Regarding Claim 14; Visser teaches, wherein the respectively relative coordinates of the at least three ultrasound generators (figures 6 and 29) in a field coordinate system comprises:
 enabling the respectively the relative coordinates of each of the at least three ultrasound generators (figures 6 and 29) in the field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146); when the at least three ultrasound generators (figures 6 and 29) are in random mounting positions in the field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146); or
 when mounting positions (figures 16 and 17 also see paragraphs 0113 and 0114) of the at least three ultrasound generators (figures 6 and 29) have a predetermined geometric relationship [see paragraph 0122] in the field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146), enabling to the relative coordinates of one of the at least three ultrasound generators (figures 6 and 29) in the field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146); and calculate the relative coordinates of the remaining ultrasound generators (figures 6 and 29) in the field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146); based on the predetermined geometric relationship [paragraph 0122] and the relative coordinates of the ultrasound generator (figures 6 and 29) in the field coordinate system (figures 27 -29 also see paragraphs 0143 - 0146); obtained by the. 
Visser does not explicitly teach, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated. 
However, Werb teaches, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated (figure 2 also see Col. 4 lines 1 - 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention
To use Werb’s calibration within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces. 
Claims 3, 7, 8 and 13 are rejected under 35 USC 103 as being unpatentable over Visser et al (US PGPUB 2012/0224456 A1; hereinafter "Visser"), in view of Werb et al (US 6,700,533 B1; hereinafter "Werb"), in further view of DOU (CN 105,784,188 A). 
Regarding Claim 3; Visser teaches, wherein the signal processor [see paragraph 0182 “a digital signal processor (DSP)”],
Visser in view of Werb do not explicitly teach, is further configured to acquire latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate an angle between the northward axis of the field coordinate system, and a geographical north based on the latitude and longitude coordinates of the coordinate origin and the latitude and longitude coordinates of the predetermined point; calculate latitude and longitude coordinates of the calibration point based on the angle and relative coordinates of the calibration point in the site coordinate system, and/or
 Relative coordinates of the predetermined point in the site coordinate system being (XB , 0, 0), wherein

    PNG
    media_image3.png
    41
    536
    media_image3.png
    Greyscale

wherein relative coordinates of the coordinate origin in the site coordinate system is (0, 0, 0); the distance between the coordinate origin and the reverse calibrator placement point is r0; the azimuth angle of the coordinate origin relative to the reverse calibrator placement point is θ0; the pitch angle of the coordinate origin relative to the reverse calibrator placement point is α o; the distance between the predetermined point and the reverse calibrator placement point is rB; the azimuth angle of the predetermined point relative to the reverse calibrator placement point is θ B; the pitch angle of the predetermined point relative to the reverse calibrator placement point is α B; the site coordinate system comprising Y axis, X axis and Z axis and the coordinate origin, wherein the Y axis is northward in the field, and latitude and longitude coordinates of the calibration point are (W, J);

    PNG
    media_image4.png
    42
    542
    media_image4.png
    Greyscale
 
R0 is an average radius of the earth; (W1, J1) is latitude and longitude coordinate of the coordinate origin; ɤ is the angle between the northward axis of the site coordinate system and geographical north; (X, Y) is the relative coordinates of the calibration point in the site coordinate system.
DOU teaches in (figure 3 also see page 10 paragraphs 8 and 9, lines 31 – 38 and lines 50 -53) is further configured to acquire latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate an angle between the northward axis of the field coordinate system, and a geographical north based on the latitude and longitude coordinates of the coordinate origin and the latitude and longitude coordinates of the predetermined point; calculate latitude and longitude coordinates of the point based on the angle and relative coordinates of the point in the site coordinate system, and/or
 Relative coordinates of the predetermined point in the site coordinate system being (XB , 0, 0), wherein

    PNG
    media_image3.png
    41
    536
    media_image3.png
    Greyscale

wherein relative coordinates of the coordinate origin in the site coordinate system is (0, 0, 0); the distance between the coordinate origin and the reverse calibrator placement point is r0; the azimuth angle of the coordinate origin relative to the placement point is θ0; the pitch angle of the coordinate origin relative to the placement point is α o; the distance between the predetermined point and the placement point is rB; the azimuth angle of the predetermined point relative to the placement point is θ B; the pitch angle of the predetermined point relative to the placement point is α B; the site coordinate system comprising Y axis, X axis and Z axis and the coordinate origin, wherein the Y axis is northward in the field, and latitude and longitude coordinates of the calibration point are (W, J);

    PNG
    media_image4.png
    42
    542
    media_image4.png
    Greyscale
 
R0 is an average radius of the earth; (W1, J1) is latitude and longitude coordinate of the coordinate origin; ɤ is the angle between the northward axis of the site coordinate system and geographical north; (X, Y) is the relative coordinates of the point in the site coordinate system.

Visser does not explicitly teach, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated. 
However, Werb teaches, a reverse calibrator, the reverse calibrator, configured to respectively calibrate relative coordinates of, calibrated (figure 2 also see Col. 4 lines 1 - 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Werb’s calibration within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces.
Further, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the well-known equation and vary the components to achieve a desirable quality factor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding Claim 7; Visser in view of Werb do not explicitly teach, wherein the signal processor, further configured to acquire latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate an angle between the northward axis of the field coordinate system and the geographical north based on latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate latitude and longitude coordinates of the calibration point by the angle;
 Wherein the positioning system further comprising:

DOU teaches in (figure 3 also see page 10 paragraphs 8 and 9, lines 31 – 38 and lines 50 -53), wherein the signal processor, further configured to acquire latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate an angle between the northward axis of the field coordinate system and the geographical north based on latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate latitude and longitude coordinates of the calibration point by the angle;
 Wherein the positioning system further comprising:
 A cloud database, configured to receive latitude and longitude coordinates of point from the signal processor, and correspondingly identify latitude and longitude coordinates of point to a predetermined map [see page 4 lines 43 -46 and page 5 lines 23 -25].
Visser does not explicitly teach, the calibration; 
However, Werb teaches, a calibrator point calibrated (figure 2 also see Col. 4 lines 1 - 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Werb’s calibration within Visser’s system in order to the result is a reasonably accurate estimate of the tag's location, in the range of 2-5 meters, which is good enough to distinguish a location within one or two parking spaces.
Regarding Claim 8;  Visser in view of Werb do not explicitly teach, wherein the device being positioned, further configured to acquire latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate an angle between the northward axis of the site coordinate system and the geographical north based on latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate latitude and longitude coordinates of the device being positioned by the angle;
 The positioning system further comprising:
 A cloud database, configured to receive latitude and longitude coordinates of the device being positioned from the device being positioned, and correspondingly identify latitude and longitude coordinates of the located device to a predetermined map.
DOU teaches in (figure 3 also see page 10 paragraphs 8 and 9, lines 31 – 38 and lines 50 -53), wherein the device being positioned, further configured to acquire latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate an angle between the northward axis of the site coordinate system and the geographical north based on latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculate latitude and longitude coordinates of the device being positioned by the angle;
 The positioning system further comprising:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use DOU’s positioning Visser in view of Werb’s system in order to accurate calculation based on better measuring values.
Regarding Claim 13; Visser in view of Werb do not explicitly teach, further comprising:
 acquiring latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculating an angle between the northward axis of the field coordinate system and the geographical north based on latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point;
 calculating latitude and longitude coordinates of the calibration point by the angle; correspondingly identifying latitude and longitude coordinates of the calibration point to a predetermined map; and/or
 Calculating latitude and longitude coordinates of the device being positioned by the angle; correspondingly identifying latitude and longitude coordinates of the device being positioned to a predetermined map.
DOU teaches in (figure 3 also see page 10 paragraphs 8 and 9, lines 31 – 38 and lines 50 -53), further comprising:
 acquiring latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point; calculating an angle between the northward axis of the field coordinate system and the geographical north based on latitude and longitude coordinates of the coordinate origin and latitude and longitude coordinates of the predetermined point;
 calculating latitude and longitude coordinates of the calibration point by the angle; correspondingly identifying latitude and longitude coordinates of the calibration point to a predetermined map; and/or
 calculating latitude and longitude coordinates of the device being positioned by the angle; correspondingly identifying latitude and longitude coordinates of the device being positioned to a predetermined map [see page 4 lines 43 -46 and page 5 lines 23 -25].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use DOU’s positioning Visser in view of Werb’s system in order to accurate calculation based on better measuring values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856